﻿I should like, Sir, to join preceding speakers in extending to you the congratulations of the delegation of Botswana on your election to the presidency of the thirty-ninth session of the General Assembly. The honour and pride that we feel in seeing you presiding over our deliberations derive not only from the fact that you are a Zambian and that Zambia and Botswana are bound together by deep-rooted ties of friendship, culture and history, but also from the happy realization that you are the first son of southern Africa to assume this high office. We repose in you our confidence that the thirty-ninth session will, commensurate with the brilliance of your stewardship, produce the desired results.
2.	I should like to express my sincere gratitude to your predecessor, Mr. Jorge Illueca, for the efficient manner in which he presided over the proceedings of the thirty-eighth session.
3.	I should like to pay an especial tribute to the Secretary-General for his stable and enlightened leadership of the United Nations. We particularly commend him for his thought-provoking report on the work of the Organization. The message conveyed by his report is timely and must receive the attention it so richly deserves as we embark upon the preparations for the commemoration of the fortieth anniversary of the founding of the United Nations.
4.	The admission of the new independent State of Brunei Darussalam as the 159th Member of the United Nations is an occasion for joy and celebration, for it represents another nail in the coffin of colonialism. It is a confirmation of the fact that the existence of the United Nations is incompatible with the existence anywhere in the world of colonial outposts tenaciously dedicated to the preservation of socio-political values, beliefs and practices that have long been discredited and consigned to the scrap- heap of history. But in welcoming Brunei Darussalam to our midst let us also reaffirm our determination to struggle even harder to rid the world of all the remaining pockets of colonial resistance. 
5.	There has been no improvement in the world situation since the last session of the General Assembly. The arms race between the super-Powers has continued unabated, while the fury of the cold war has persistently threatened to consume all of us.
Admittedly, the super-Powers have now started what we hope will be sustained overtures to each other; otherwise, world stability will remain seriously at stake as the East and the West continue to communicate with each other across the widening ideological divide with virulent verbal abuse.
6.	Almost everywhere else on our globe, bloody conflicts persist, conflicts which may or may not have anything to do with super-Power rivalry, as nations large and small seek habitually to settle their disputes on the battlefield. Wasteful ideological wars have become the popular means to which nations resort in the pursuit of dubious and narrow national objectives. Warmongering seems to have become a habit, an addiction, in many places.
7.	My own part of the world, the region of southern Africa, has endured much conflict and bloodshed in the last two decades. Since the early 1960s, we have had continuous wars of liberation, some of which have happily ended in victories, as in the case of the people of the former Portuguese colonies and of Southern Rhodesia. But, although the Portuguese empire in Africa is no more and Southern Rhodesia has become the proud, independent Republic of Zimbabwe, southern Africa remains poised on the edge of a dangerous precipice. Thanks to South Africa's intransigence, the international Territory of Namibia is yet to be delivered from foreign occupation, while South Africa itself continues to totter on the brink of a revolution.
8.	The question of Namibia has been a burning issue in the United Nations, particularly in the past six years. It is six years since the Security Council adopted resolution 435 (1978) as a blueprint for the peaceful decolonization of Namibia. That resolution has not been implemented, but not because the people of Namibia do not want independence or because our friends of the South West Africa People's Organization [SWAPO] have been found deficient or wanting in their commitment to the peaceful liberation of that country. There has been no progress towards the implementation of the resolution for two reasons: first, South Africa continues to refuse to cooperate in the implementation of resolution 435 (1978), the provisions of which it accepted without reservation six years ago; and secondly, the resolution no longer stands on its own; it is linked to an issue on which neither SWAPO nor South Africa, and neither the Western contact group nor the front-line States, have locus standi: the issue of the presence of Cuban troops in Angola.
9.	The Foreign Minister of South Africa was reported recently as having said that, because of the uncertainty about the withdrawal of Cuban troops from Angola, "an all-out effort should be made now to achieve a cease-fire"—not the United Nations supervised cease-fire, but one prior and in addition to it. This is another linkage—a cease-fire designed to stop the liberation struggle in Namibia in return for a new lease on life for the status quo in that Territory.
10.	Botswana remains adamant in its view that a solution to the Namibian question acceptable to all can come only out of the implementation of Security Council resolution 435 (1978), undiluted by the injection into it of extraneous and irrelevant elements. The surest way to kill the resolution and thus destroy the whole process of peaceful change in Namibia is to encumber the resolution with endless pre-conditions. If South Africa wants peace in Namibia, the road to the achievement of that peace is via the implementation of Security Council resolution 435 (1978).
11.	And the occupation of Namibia by South Africa must end for another reason. The front-line State of Angola has suffered a great deal as a result of South Africa's acts of aggression committed from the territory of Namibia long used by South Africa as a military base from which the bandits of UNITA are supplied, and Angola is subjected to an endless series of incursions and invasions. Even at this moment, South African troops are still ensconced in N'giva, in southern Angola, seven months after their promised withdrawal. And they have wreaked untold havoc in that part of Angola which they have occupied for more than two years.
12.	The situation in South Africa itself has developed into a crisis of frightening proportions. At their Summit Meeting, held at Arusha on 29 April 1984, the front-line States reiterated in their Final Communique that "the root cause of the problems in South Africa is apartheid itself'. And yet, five weeks ago, the world watched helplessly as the minority white rulers of South Africa introduced a new constitution, the obvious purpose of which is to consolidate and entrench apartheid by confirming the irreversible permanence of Bantustans and the disenfranchisement in perpetuity of the overwhelming majority of the people of South Africa. Instead of initiating steps to abolish the abhorrent system by which the people of South Africa are graded like animals, the white minority rulers of South Africa have recruited South Africans of Asian origin and the so-called Coloureds into the ranks of the white minority as junior partners in a futile attempt to escape reality.
13.	The historic Manifesto on Southern Africa makes our position abundantly clear. We persist in our demand—the collective demand of the people of Africa—that an unfettered opportunity be afforded all the people of South Africa, "together as equal individual citizens, to work out for themselves the institutions and the system of Government under which they will, by general consent, live together and work together to build a harmonious society". The so-called reforms now going on in that country beg the question. They amount to nothing more than tinkering—reckless tinkering with a very dangerous situation.
14.	The 23 million black South Africans who have been so callously left out of the new constitutional dispensation are not likely to suffer in silence, for, as one wise man has aptly observed:
"It is one of the oldest laws of history that where there is no democracy to provide for the counting of heads, men denied those rights and brutalized by oppression inevitably turn to violence as what they believe, however wrongly, to be their only way to obtain their rights."
So it is that black South Africans treated as aliens in their own country are being given no other choice but to resort to violence, the weapon of desperation, to recover their rights—violence which, tragically, knows or respects no frontiers, violence against whose ghastly consequences the independent States of southern Africa cannot be insulated.
15.	Indeed, many of them have already fallen victim, not to the consequences of liberation violence as such, but to South Africa's acts of aggression known as destabilization. Dissident movements, the purpose of which is clearly to force South Africa's neighbours to coexist submissively with apartheid, are being spawned everywhere in the region.
16.	Then there is Pretoria's sudden obsession with the signing of non-aggression pacts with its neighbours. My own country has been under pressure in the past several months to sign a non-aggression pact with South Africa, a country with which Botswana has historically maintained peaceful relations despite the political and philosophical differences that characterize those relations. The harsh facts of history and geography which confronted us as we regained our independence 18 years ago have dictated that we coexist in peace with South Africa, for not only do we depend almost entirely on that country for our economic survival, but it would be sheer lunacy on our part even to dream of seeking confrontation with a country as lethally powerful as South Africa. That is why, like most of our sister countries of southern Africa, we decided at independence that we would not allow our country to be used as a military base for attacks against our neighbours. We have strictly enforced this policy, for we are in mortal fear of the alternative to it. We have often taken strong measures against those who violate it and have done so publicly, secure in the knowledge that the international community appreciates our geographical predicament.
17.	This is why we cannot comprehend South Africa's insistence that we sign the so-called treaty of good-neighbourliness as if we have been a bad neighbour. In sum, we refuse to sign a non-aggression pact or a good-neighbourliness treaty for the following reasons.
18.	First, we have never committed an act of aggression—not even one—against South Africa. We are incapable of committing acts of aggression against South Africa.
19.	Secondly, to sign a non-aggression pact or treaty of good-neighbourliness with South Africa would imply that we have been found seriously wanting in our enforcement of our policy of not allowing our country to be used as a stepping-stone for guerrilla attacks against South Africa—which is far from being the case. The record is there to attest to the strictness of our enforcement of the policy.
20.	Thirdly, signing a non-aggression treaty with South Africa would compromise the peace and stability of our country, as we would be seen, wrongly or rightly, to be joining the ranks of the white minority in South Africa in its confrontation with the black majority. So far, our policy of not allowing guerrillas in our country is respected because the reasons for it are understood. This understanding would be impaired if we signed a treaty which would virtually force us to join the South African Government in its war against South African liberation movements.
21.	Fourthly, if, unbeknown to us, freedom fighters pass through our country and perpetrate acts of sabotage in South Africa, we could not be any more to blame than South Africa, whose wider and finer net—sophistication, financial and manpower prowess—they continue to elude.
22.	Change will come from within South Africa. In March 1984, The United Democratic Front News in the Western Cape aptly had this to say:
"The apartheid Government can make as many peace agreements as it likes, it can talk to as many leaders of other countries as it wants to. We know that it is to us and our leaders that the apartheid Government must talk. There will not be any peace while our leaders are banned, gaoled and in exile. There will not be peace while apartheid rules our land. In the end Mr. P. W. Botha must make peace with the people of South Africa."
23.	For the sake of the security and survival of our country, we are committed to continuing co-operation with South Africa to ensure that the spirit of good-neighbourliness which has, on the whole, characterized the relations between our two countries for so long is not disturbed.
24.	If I have spoken at length on the situation in southern Africa it is because the situation causes a great deal of concern to us. The international community has to be sensitized to it and to the very serious ramifications of its persistence and intractability. But perhaps even more intractable is the situation in the Middle East, to which I must now turn.
25.	The Middle East situation remains volatile and tense, as no movement whatsoever was recorded in the past year in the search for a lasting solution to the Palestinian question. The Palestinian people remain homeless and stateless, and there does not seem to be any end in sight to their misery. The dehumanizing squalor of refugee camps and the hopelessness, precariousness and emptiness of life in the diaspora have become their persistent lot. Thousands of them have been brutally hounded out of their sanctuaries in Lebanon, while hundreds of others have lost their lives in a brutal cycle of violence perpetrated against a people whose only crime is to want to regain its freedom and its home in its ancestral homeland, Palestine.
26.	The Middle East will never know peace as long as one of its nations, the Palestinian nation, remains a nation of refugees. None of the countries of the region, including Israel, will enjoy peace and stability as long as the aspirations of millions of Palestinians remain frustrated. The building of Jewish settlements in the West Bank and Gaza will not enhance security for Israel; it will engender more violent bitterness among the Palestinians towards the Jewish State.
27.	So will the occupation and annexation of the Golan Heights, which can never give Israel the security it so desperately needs; Syria is 'rightly embittered by the usurping of its territory and will employ every means to regain it. The occupation and ransacking of southern Lebanon by the Israeli army during the past two years also can only have earned Israel the bitter enmity of the people of Lebanon. All these are the deeds of a country which seems bent on ensuring security for itself literally at all costs—not only at the cost of the very security it seeks but also to the detriment of the security of all its neighbours.
28.	We support Israel's right to exist, but only within internationally recognized boundaries. Yes, like all the countries of the Middle East without exception, Israel deserves the right to exist in security and peace, but not at the expense of the security and peace of its neighbours. In other words, just as we shall never support the destruction of the State of Israel, the State of Israel must in turn understand that we shall never support its expansionist wars.
29.	The war between Iran and Iraq has in the past several months shown that it still has the potential to set the world aflame, as it has increasingly involved third countries which have nothing to do with it. The sinking of innocent oil tankers owned by countries as far away from the Gulf as Japan and Panama can only fuel the flames and escalate the conflict. The war must be stopped before it goes too far.
30.	South-East Asia also remains at war with itself. Kampuchea is yet to be relieved of the unwanted presence of foreign troops on its soil, the purpose of which is to maintain in power, a regime which derives its authority to govern from the will of a foreign Power. The General Assembly must once again insist on the withdrawal of foreign troops from Kampuchea and must continue to call for the convening of an international conference on Kampuchea to enable the people of that tormented country to shape their political future at the conference table rather than on the battlefield.
31.	The non-aligned country of Afghanistan continues to bleed, as the troops of a super-Power seek "to pacify" its people against their will. Once again, we deem it our duty, in the name of peace and non- alignment, to call on the super-Powers to respect the independence and territorial integrity of small, peace-loving, non-aligned countries. We join in the call of the non-aligned for the withdrawal of foreign troops from Afghanistan so that the efforts of the Secretary-General may bear fruit.
32.	The Korean question remains troublesome. The two Koreas have long accepted the desirability of peaceful negotiations to attain the reunification of Korea, and yet every year they talk about negotiating without actually getting anywhere near the negotiating table. The North has recently proposed tripartite negotiations, in which the United States would be involved, while the South has continued to call for the resumption of "direct inter-Korean negotiations with a view to taking measures to remove the existing mistrust and antagonism". Both sides are thus agreed on the need to talk peace, and yet nothing beyond talking to each other across the forbidding tension of the demilitarized zone has been achieved.
33.	Botswana continues to support the peaceful reunification of Korea, for we shudder to contemplate the alternative. We will support any plan, any proposal, regardless of its author, which is genuinely designed to achieve that end.
34.	The situation in the Central American region has caused us a great deal of anxiety for some time now. The endless bloodshed in El Salvador and the persistent unwarranted provocations to which Nicaragua has been subjected since the fall of the Somoza dictatorship have seriously compromised the peace and stability of the region. The southern African region desires for the people of Central America the very same peace, progress and prosperity it has wished for its own people for so long with very little success. That is why we fully support the Contadora Group's laudable exertions for peace and commend Nicaragua for promptly agreeing to sign the historic Contadora Act on Peace and Co-operation in Central America prepared by the Group. We call on all others concerned to give the Contadora Act a chance.
35.	The state of the world's economy today continues to place the developing countries in a position of extreme hardship. Despite some evidence of economic recovery in the countries of the Organisation for Economic Co-operation and Development, the developing world on the whole has yet to see improvement. Indeed, the shortfalls in resources for development have increased more rapidly, while the need for assistance has grown.
36.	In large parts of the developing world, levels of per capita output fell for the third consecutive year and are below those recorded in 1979. The impact of this continuous economic erosion is increasingly being felt in the social and economic spheres. Unemployment, underemployment and poverty are on the rise in many of those countries. Social infrastructures and public services are frequently under severe pressure. There is growing evidence of difficulty in insulating health and education from the effects of the economic crisis. Physical investment is also being severely constrained in a large number of countries, reflecting both a drying up of private investment in the face of economic recession or contraction and the falling of public investment following pressures to reduce public spending. The impact of the crisis on health, education and investment places future development in jeopardy.
37.	The forces underlying this severe set-back to development have been gathering momentum for a number of years. Although the precise causes vary from region to region and from country to country, severe strains in external payments are a common factor. The debt crisis in Africa, Latin America and some parts of Asia has been characterized by a cutback in new private and public financial flows, which has led to a slow-down in economic activity.
38.	No region has had to face this stark reality more directly than Africa. The Secretary-General has clearly described the magnitude of the challenges facing most of sub-Saharan African countries. As is well documented by reports prepared by the Secretary- General, the African economic crisis calls for simultaneous action on several levels. In the most immediate time-frame, the international community must work closely with the affected countries to respond to the emergency needs. Among the requirements are adequate supplies of food and water and steps to counteract desertification, as well as others related to population displacement, unemployment and debt-servicing. In the medium- and long-term, we must seriously address the need for developing institutional infrastructure which will enable these countries to deal more effectively with future emergencies.
39.	In reviewing the African economic crisis, it is highly important to appreciate that the emergency, short-, medium- and long-term implications and ramifications are not only interrelated but are very closely intertwined. Any measures to be taken, be they at the national, regional or international level, must ensure internal consistency between the different requirements in the short-, medium- and long- term.
40.	Indeed, as long ago as April 1981, the Conference of Ministers of the Economic Commission for Africa, at its seventh meeting, held at Freetown, when considering a paper entitled "Africa's rapidly escalating crisis—proposals for a short-term immediate programme for survival", emphasized the linkage between emergency programmes and short-, medium- and long-term structural adjustment programmes. What was stated then remains as valid today as it was in 1981. Emergency programmes of action in the critical areas of food, drought, energy and balance-of-payments difficulties are not in any way meant to replace development strategies and plans of action adopted by the various United Nations agencies. These emergency programmes should be envisaged to clear the ground and lay the necessary foundations for the successful implementation of the long-term strategies and programmes of action.
41.	Underlying the current crisis is Africa's under-development and economic backwardness, its failure to achieve a clear break from its colonial, dependent economic inheritance, with a production structure heavily dominated by export-oriented agriculture, a small industrial base, fractured and only minimally linked with its natural resources base, with mining output being predominantly for export and with the most open and exposed economy in the world. As is well known, external trade normally constitutes a major stimulus to spur internal socio-economic progress even where this is affected by the narrowness of export commodities and dramatic price shifts over which Africa has no control.
42.	The economic and social transformation of Africa, which started in the 1960s after the attainment of political independence by most African countries, is not only coming to a halt but also gradually reversing. Throughout the 1970s, Africa, particularly sub-Saharan Africa, experienced deterioration in all major economic and social indicators. While the gross domestic product grew at an average annual rate of 3 per cent between 1970 and 1980, this rate has persistently fallen and is at present negative. On the other hand, population has been rising consistently at an annual rate of 3 per cent. Consequently, per capita income has been declining. Today, 26 of Africa's 50 independent countries are classified by the United Nations as least developed among developing countries. Because of the severe drought which has negatively affected agricultural production in a large number of countries in sub- Saharan Africa since 1982, food is the most critical aspect of the crisis.
43.	The Special FAO/WFP Task Force, established in 1983, estimated food deficit for 1983/84 for the 24 food-aid dependent African countries at about 5.4 million tons. Despite reports of good rains in West Africa, the projections remain valid for the 1984/85 period. I wish at this juncture to thank the international community, especially the donor countries, for responding very generously and expeditiously to our appeals. Without their assistance whole populations would have perished. However, there remains a lot to be done, and I hope we can continue to count on the generous support demonstrated so far. Because of the continued drought, poor harvests are expected for the 1984/85 period in eastern and southern Africa, resulting in a food deficit of about 2.6 million tons, of which 1.35 million tons are required as food aid. My country, Botswana, is among the most affected.
44.	In most of the 24 food-aid dependent countries, deteriorating health conditions and severe malnutrition are reported. UNICEF and WHO, with the financial support of the donor community, especially the non-governmental organizations, have been very active in providing relief. We are most grateful to them.
45.	The rehabilitation, reconstruction and revitalization measures for the African economies will have to focus on three major sectors: food and agriculture, industry, and the provision of essential infrastructure. Such measures must tackle not just the symptoms of the crisis but also its root causes if they are to be consistent with long-term policy objectives. In this connection, one cannot over-emphasize the crucial role of domestic policy reforms for accelerating the process of rehabilitating, reconstructing and revitalizing the African economies.
46.	A consensus has long emerged among African countries as to what these measures should be. The Lagos Plan of Action4 and the Final Act of Lagos are clear testimony to the resolve by Africa to tackle its problems squarely. It is heartening to note that a similar consensus has emerged among major donor agencies such as the World Bank, the European Economic Community, the Asian Development Bank and the Arab Bank for Economic Development in Africa on what needs to be done to pull the African continent out of the economic pit in which it finds itself.
47.	In order to restore growth and to enable African countries to rely mainly on their own resources, it is essential to devise special short-term measures which will ensure that their export earnings are stabilized at remunerative levels. Export earnings of most African commodities have dropped by as much as 20 to 47 per cent since 1980.
48.	In this connection, the implementation of the Integrated Programme for Commodities, especially the entry into operation of the Common Fund for Commodities, as well as the early conclusion of new commodity agreements are an important element in the realization of this objective. Also important is the removal of tariff and non-tariff barriers against African agricultural and mineral products.
49.	To enable African countries to face the Herculean tasks of rehabilitating, reconstructing and revitalizing their disintegrated economies, massive external resources will be needed. The Special Memorandum on Africa's Economic and Social Crisis, adopted by the Conference of Ministers of the Economic Commission for Africa in May of this year, proposes some concrete measures, which include: first, an increased flow of concessionary resources to the African least developed countries, especially those most seriously affected by natural calamities; secondly, the increase of resources by the World Bank to Africa to enable it to cope with the current external debt crisis; to that end, we urge that structural- adjustment lending should be expanded to constitute a major lending programme and that it should be spread over a longer period; thirdly, the substantial increase in IDA resource flows to Africa for the implementation of the World Bank Special Programme for Sub-Saharan Africa; fourthly, the expeditious completion of negotiations for supplementary funding of at least $3 billion for the seventh IDA replenishment and the taking into account of the current crisis in Africa in allocating the existing and the new IDA resources; fifthly, the increase in Africa's share of special drawing rights to meet its current economic crises; sixthly, the full implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries,7 especially the transfer by 1985 of 0.15 per cent of the gross national product of the developed countries as official development assistance to least developed countries; seventhly, the early replenishment of IFAD and a substantial allocation therefrom to Africa; and eighthly, liberation of IMF conditionalities, including facilitation of access to other IMF windows, such as the cereal window; and the restructuring of lending programmes and policies as well as aid-disbursement procedures by the World Bank, regional development banks and other multilateral financial institutions with a view to a speedier and more flexible flow of resources to Africa.
50.	It is essential that the international community accept the fact that the economic crisis facing the African continent is a challenge not only to African Governments but to humanity as a whole. The international community must respond positively, magnanimously and speedily to the various proposals put forward by the various United Nations agencies in order to resolve the present economic and social crisis that is crippling the African continent. It is also important, and even more important, that the African Governments themselves should continue with their efforts to institute fundamental domestic policy reforms which enable them to accelerate the process of structural change for achieving the objectives set forth in the Lagos Plan of Action. In this vein, at Lusaka on 1 April 1980, the Heads of State and Government of the nine independent countries of southern Africa adopted the Lusaka Declaration, entitled "Southern Africa: Toward Economic Liberation", which established the Southern African Development Co-ordination Conference [SADCC] and set in motion a historic process of growth and change and a strategy for integrated regional development. The objectives enunciated in the Declaration include: the reduction of economic dependence, particularly, but not only, on South Africa; the forcing of links to create genuine and equitable regional integration; the mobilization of resources to promote the attainment or implementation of national, inter-State and regional policies; and concerted action to secure international co-operation within the framework of a strategy for economic liberation.
51.	The southern African leaders knew their strengths and weaknesses. They knew the power of collective self-reliance as well as the value of extra- regional co-operation. They were aware that their nine countries constituted a population approaching 60 million people, inhabiting a geographical area replete with rich natural resources—agricultural and mineral—which could be harnessed efficiently and equitably for the benefit of the masses of the local populations and, indeed, for mankind as a whole.
52.	The member States of SADCC realized that pragmatic, realistic and attainable objectives were essential for the attainment of their noble goals. They picked on selected and specific tasks and functions to be undertaken by chosen members among themselves. SADCC recognized, to begin with, that one of the first economic objectives to be pursued by member States was the provision of basic infrastructure without which their economies could not function.
53.	Transport and communication was selected as a priority among priorities. Anybody who has travelled in our part of the world will easily understand why. Energy and food security are among the top priorities. This, however, does not diminish the importance of other sectors.
54.	For the African countries to be able to achieve their noble objective of collective self-reliance they will, more than ever before, need the full support of the member States of the Organisation for Economic Co-operation and Development, the member States of the Council for Mutual Economic Assistance and the other developing countries in a position to do so, as well as that of bilateral and multilateral institutions.
55.	I am convinced that, given the necessary support, Africa is capable, in the not-too-distant future, of moving from its current position of an economically crisis-ridden continent to that of an economically dynamic one. It is within the means of the international community to help African Governments to turn the current despair into hope and I have no doubt they will do so.
56.	Let me conclude my statement by reaffirming my country's undiminished fidelity to the principles and purposes of this, our United Nations. A great deal has been achieved by the Organization in the past 39 years of its existence in its search for solutions to the many problems that face our troubled world. But that is obviously not enough. A great deal more remains to be done to bring into reality the kind of world envisaged almost 40 years ago by the founding fathers of the United Nations—a world without colonialism and imperialism, without racism and intolerance, without hunger, disease and ignorance, a free, peaceful and safe world.
